[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION 
A hearing on the above petition was held on March 15, 2000. Petitioner claims that he has been convicted of misdemeanors, i.e. driving while intoxicated, and, therefore, should not be classified as a Level IV. However, security classification is up to the Warden. An inmate has no liberty interest in a particular security classification. Wheway v.Warden, 215 Conn. 418, 430-31 (1990).
Petitioner also claims that he is entitled to forty-nine days pre-sentence credit instead of nine days pre-sentence credit. Based upon the record which includes several mittimus's, the Petitioner was sentenced on April 12, 2000 to one year to serve at G.A. 18 at Bantam for his fourth offense under C.G.S. § 14-227A. Also on April 12, 2000 he was sentenced to two years to serve for a violation of probation with said two years to serve consecutive to MV 99-203184 which was a one-year CT Page 4508 sentence aforementioned. However, in MV-99-375910, the Petitioner was sentenced as a third offender on DWI to one year in prison on March 1, 2000. Therefore, on April 12, 2000 when he was sentenced to three years as mentioned above, he was already a sentenced prisoner having been sentenced on March 1, 2000 in G.A. 12 in Manchester. Accordingly, he cannot receive pre-sentence credit from March 1, 2000 to April 12, 2000.1
The petition is dismissed.
Rittenband, JTR